Citation Nr: 0016611	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of an 
enlarged tibial tubercle of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1997 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 1999, the 
Board remanded this case in order to accomplish additional 
development of the evidence.  The requested actions have been 
completed, and the case is again before the Board for 
appellate consideration.

In a statement received by VA in November 1999, the veteran 
indicated that "[t]he examiner made no mention of veterans 
(sic) psychiatric or mental, (sic) conditions which has (sic) 
been affected by his condition."  (Emphasis in original.)  
The question of service connection for a psychiatric or 
mental disorder, possibly as secondary to the veteran's 
service-connected right knee disability, has not been 
developed for appellate review, and is accordingly referred 
to the RO for action as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Residuals of an enlarged tibial tubercle of the right 
knee are manifested primarily by complaints of pain, giving 
way, and vocational impairment, and by mild effusion.  These 
residuals are productive of minimal limitation of right knee 
motion, and by less than slight impairment due to subluxation 
or laxity; functional impairment is not demonstrated by 
objective clinical findings.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of an 
enlarged tibial tubercle of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.31, 

4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 5010, 5256, 5257, 
5258, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded in accordance with the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, his claim is plausible.  (See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).)  He has not 
alleged that any records of probative value that could be 
obtained, and which have not already been associated with his 
claims folder or otherwise sought, are available.  The Board 
therefore finds that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection for a right knee disorder, characterized 
as an enlarged tibial tubercle with tenderness, was granted 
by the New Orleans, Louisiana, RO in a July 1979 rating 
action, following review of evidence that included the 
veteran's service medical records and the report of a June 
1979 VA examination.  A noncompensable evaluation was 
assigned, and remained in effect until a rating action 
promulgated by the Jackson RO in August 1994, at which time a 
10 percent rating, effective as of March 1994, was awarded.

The veteran currently contends that his right knee disorder, 
which is now characterized as residuals of an enlarged tibial 
tubercle, is more severe than 10 percent disabling, and that 
an increased rating should be granted.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The severity of service-connected disorders, to include knee 
disorders, is ascertained by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999) (Schedule).  Under the Schedule, the 10 percent 
rating currently in effect contemplates limitation of flexion 
to 45 degrees 

(Diagnostic Code 5260), limitation of extension to 10 degrees 
(Diagnostic Code 5261), or disability manifested either by 
recurrent subluxation or lateral instability that is 
productive of slight impairment (Diagnostic Code 5257).  A 
rating greater than the current 10 percent would be warranted 
for flexion limited to 30 degrees (Diagnostic Code 5260), for 
extension limited to 15 degrees (Diagnostic Code 5261), or 
for knee impairment manifested either by recurrent 
subluxation or lateral instability that is productive of 
moderate disability (Diagnostic Code 5257).  In addition, a 
rating greater than 10 percent can be assigned for dislocated 
semilunar cartilage (Diagnostic Code 5258), and for ankylosis 
of the knee (Diagnostic Code 5256, under which a minimum 30 
percent rating is appropriate for favorable ankylosis).

As indicated by the above discussion, the Schedule stipulates 
that a knee disability can be evaluated as to limitation of 
motion, and as to impairment resulting from recurrent 
subluxation or lateral instability.  VA has determined that 
these ratings are not necessarily exclusive; rather, a rating 
assigned for disability resulting from recurrent subluxation 
or lateral instability is to be added to any rating 
appropriate for limitation of knee motion.  See 38 C.F.R. 
§ 4.14 (1999); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  In the instant case, in order to ascertain whether a 
rating greater than 10 percent is appropriate, it must also 
be noted that noncompensable evaluations are to be assigned 
for recurrent subluxation or lateral instability that is 
productive of less than slight impairment (Diagnostic Code 
5257), for flexion limited to 60 degrees (Diagnostic Code 
5260), and for extension limited to 5 degrees (Diagnostic 
Code 5261).  

The report of the most recent clinical examination of the 
veteran's right knee disability, conducted by VA in July 
1999, shows that the range of knee motion he exhibited at 
that time does not warrant assignment of a compensable 
rating.  Rather, this report indicates that he demonstrated 
active right knee range of motion from 0 (zero) to 120 
degrees, without discomfort or difficulty; 38 C.F.R. § 4.71, 
Plate II shows that full or normal knee motion would be from 
0 (zero) degrees to 140 degrees.  This report also shows that 
he demonstrated passive range of motion from 

0 (zero) to 128 degrees, at which point, according to the 
examiner, he appeared to be in mild discomfort and had 
subjective complaints of moderate discomfort.  It must be 
noted that the limitation of right knee motion exhibited by 
the veteran at this examination was not of such degree as 
would warrant the assignment of a compensable rating under 
either Diagnostic Code 5260 or 5261, much less a higher (20 
percent) rating for limitation of motion.

The medical evidence likewise shows that the level of 
impairment resulting from recurrent subluxation or lateral 
instability is less than slight in nature.  The July 1999 VA 
examination report, while noting the veteran's complaints 
that his right knee gave way "once in a while," shows that 
there was no right knee laxity, or medial or lateral 
instability.  As discussed above, the Schedule stipulates 
that a higher (20) percent rating for recurrent subluxation 
or lateral instability requires moderate impairment.  The 
level of knee impairment resulting from recurrent subluxation 
or lateral instability demonstrated by the veteran is not of 
such severity as to be deemed either slight or moderate in 
nature.  In addition, the evidence does not demonstrate that 
his right knee disorder includes dislocated semilunar 
cartilage, or that motion in the knee is so impaired as to 
constitute ankylosis.

The Board also notes that the United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals (Court), has held that functional impairment 
must be considered when ascertaining the severity of an 
orthopedic disability.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also 38 C.F.R. §§ 4.40, 4.45 (1999).  The report 
of the July 1999 VA examination shows the veteran cited right 
knee swelling, pain, fatigue, and significant vocational 
impairment.  The report also shows that he used medication to 
alleviate the pain, and that, on examination, there was mild 
effusion just lateral to the anterior tibial tubercle.  It 
must be pointed out, however, that the regulations identified 
above stipulate that complaints of functional impairment must 
be supported by "adequate pathology."  The July 1999 
examination report shows that, while the veteran complained 
of extreme pain, there was no tenderness, no muscle atrophy, 
and no plantar calluses.  Although the veteran was wearing an 
ACE bandage on his right 

knee, the examiner noted that, after removing the bandage, 
"there did not seem to be any loss of balance or instability 
while standing on one lower extremity at a time."  It was 
also noted that, while the veteran walked with a limp, he was 
able to don and doff his shoes and socks without any 
difficulty, get on the examination table without any problem, 
and squat and rise three quarters of the way without any 
difficulty.  

In fact, the examination report includes specific comments by 
the examiner that "there did not appear to be any weakened 
movement or excess fatigability or incoordination."  While he 
acknowledged that the veteran's right knee disability could 
result in certain vocational impairment and restrictions, "I 
do not see a reason why he cannot work at a desk or light 
duty activities.  I do not see any reason for any limitations 
of the right knee in his ordinary activities."

The Board recognizes that the veteran alleged at his personal 
hearing that his right knee disability results in significant 
industrial impairment.  VA is also in receipt of several 
statements from acquaintances and supervisors at the 
Mississippi State Penitentiary in Parchman, Mississippi, 
where the veteran has been incarcerated for a considerable 
period of time; these statements support the veteran's 
contentions that his right knee problems impede his ability 
to work as a truck driver at the prison.  However, neither 
the veteran nor those persons who submitted statements on his 
behalf are shown to have the requisite medical training or 
expertise that would render their testimony probative.  While 
they are competent to discuss what they have observed with 
regard to the veteran's complaints and perceived impairment, 
they are not qualified to render medical opinions, and any 
such opinions proffered are of no probative value in this 
instance.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Moreover, their allegations with regard to his impairment, to 
include functional impairment, must be balanced against the 
clinical evidence and the findings presented on examination.  
As discussed above, the report of the July 1999 examination 
does not demonstrate 

that right knee range of motion was compromised to a 
compensable extent, or that there was right knee lateral 
instability or recurrent subluxation of even slight degree.  
Likewise, this report does not demonstrate that there was 
right knee functional impairment of such a nature as would 
limit the veteran's ordinary activities.

Finally, the Board acknowledges the veteran's argument that 
the July 1999 VA examination was inadequate as a result of 
the examiner's inability to remove the veteran's leg 
shackles; as indicated above, the veteran is incarcerated at 
the Mississippi State Penitentiary.  His argument, however, 
is not supported by the evidentiary record; to the contrary, 
the Jackson RO, in response to his contentions, solicited a 
review of the examination report by another VA physician, who 
found as follows:  "I have reviewed both the exam and the 
patient's letter of concern and do feel that the exam is 
adequate for rating purposes."  It must be pointed out that 
leg shackles would impede right knee motion, and that the 
veteran would presumably have greater range of motion without 
shackles.  Nonetheless, even with the leg shackles, the range 
of motion he demonstrated on examination was not sufficiently 
limited as to warrant a compensable rating.

In brief, the evidence does not demonstrate that a 
compensable evaluation would be appropriate for limitation of 
right knee motion, or for right knee subluxation or 
instability.  In addition, the evidence does not demonstrate 
that the veteran's right knee disability is productive of 
more than minimal functional impairment.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the assignment of a rating greater than the 10 
percent that is currently in effect for that disability.  The 
veteran's claim, accordingly, fails. 




	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for residuals of an enlarged tibial 
tubercle of the right knee is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

